Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 5, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“the save data of the snapshot includes game inputs received from the client device to advance the game to the starting location of the mini-game, including one or more intermediate states recorded to the snapshot to advance the game to said starting location”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DAMON J PIERCE/Primary Examiner, Art Unit 3715